DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     Summary
The response filed on 1/21/2022 have been acknowledged. Claims 1-50 was canceled. Claims 51-84 are pending and considered. 
Double Patenting
The rejection of Claims 51-84 on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,937,171 (reference application) has been removed as the terminal disclaimer has been filed and accepted. 
The rejection of Claims 51-84 on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,937,801 (reference application) has been removed as the terminal disclaimer has been filed and accepted. 
The rejection of Claims 51-84 on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,822,354 (reference application) has been removed as the terminal disclaimer has been filed and accepted. 
The rejection of Claims 51-84 on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 19-24, 30-35, 40-45, and 50-55 of U.S. Patent No. 10,632,190 has been removed as the terminal disclaimer has been filed and accepted. 
The rejection of Claims 51-84 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,425,898B2 has been removed as the terminal disclaimer has been filed and accepted. 
The rejection Claims 51-53, 55, 56, 65-66, 75 on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,011,835B2 has been removed as the terminal disclaimer has been filed and accepted. 
The rejection of Claims 51-53, 55, 56, 65-66, 75 on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,764,026 has been removed as the terminal disclaimer has been filed and accepted. 
The rejection of Claims 51-53, 55, 56, 65-66, 75 on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 22 of U.S. Patent No. 9,974,848B2 has been removed as the terminal disclaimer has been filed and accepted. 
Conclusion
Claims 51-84 are allowed. 
 				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The novelty was the invention filed earlier time, such that no prior art was suggested or taught by the state of art by then. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648